Citation Nr: 1643809	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-14 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an increased evaluation for bilateral hearing loss disability, currently evaluated as noncompensable.

2.  Entitlement to service connection for right ankle disability.

3.  Entitlement to service connection for left ankle disability.

4.  Entitlement to service connection for bone spurs of the right foot.

5.  Entitlement to service connection for bone spurs of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1972 to May 1972, and from September 1973 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his April 2010 VA Form 9 (Appeal to Board of Veterans' Appeals) the Veteran requested a Board hearing.  Later in April 2010 the Veteran withdrew his hearing request.

In a February 2015 decision, the Board denied the Veteran's claims for an increased evaluation for bilateral hearing loss disability and service connection for skin cancer, and remanded the Veteran's claims for service connection for right and left ankle and bone spurs of the feet.  

The Veteran appealed the increased evaluation claim to the Court of Appeals for Veterans Claims (CAVC).  By Order dated June 2016, the CAVC vacated the Board's February 2015 decision regarding increased evaluation for bilateral hearing loss and remanded the matter to the Board for compliance with the instructions included in the Memorandum Decision.

In its June 2016 Memorandum Decision, the CAVC considered the claim for service connection for skin cancer to be abandoned as the Veteran raised no arguments with respect to the Board's denial of that claim, and the claim was dismissed.

An August 2016 supplemental statement of the case (SSOC) continued the previous denial of the claims for service connection for right and left ankle disabilities and bone spurs of the right and left feet.  The Veteran's claims are now ready for appellate review.

In addition to the paper claims file, there are Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims. The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the CAVC vacated and remanded the Board's decision in a June 2016 Memorandum Decision in order for VA to provide a new audiology examination to determine the current degree of the Veteran's bilateral hearing loss.  The Court found that the Veteran's assertion of a deterioration of his hearing loss disability triggered VA's duty to provide a new medical examination.  See 38 C.F.R. § 3.159 (2015); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination should be administered to determine the manifestations and level of severity associated with the Veteran's bilateral hearing loss disability.

Regarding the claims for service connection for disabilities of the bilateral ankles and feet, a remand is warranted to ensure compliance with the Board's prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, the prior remand noted that the July 2009 VA examiner's negative etiological opinion appeared to be based on the lack of complaint or finding of an ankle or foot problem at the time of separation from active service.  Further, the examiner failed to discuss any possible relationship between the Veteran's current disabilities and his reports of in-service pain.  Consequently, the Board remanded the claims for a VA opinion containing a more thorough rationale and discussion.

The August 2016 VA opinion obtained on Remand does not substantially comply with the Board's instructions.  The VA examiner simply stated, "there is no evidence that indicates bone spurs existed while he was in the service."  Such a statement fails to discuss the Veteran's reports of pain and continuing symptoms following service and renders the examination inadequate.  See Dalton v. Nicholson, 21 Vet.  App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  Thus, an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to assess the current severity of his service-connected bilateral hearing loss disability.

The claims file, including this remand and any relevant records contained in the Virtual VA and VBMS systems, must be sent to the examiner for review.

All indicated tests and studies, including a pure tone audiometry test and a speech recognition test (Maryland CNC test), shall be conducted, and the results of such testing shall be included in the examination report.  The examiner must also fully describe the functional effects of the Veteran's hearing disability.

The examiner must provide reasons for any opinion given.

2.  Obtain a supplemental opinion from an appropriate specialist VA physician to determine the nature and etiology of his bilateral ankle disability and bone spurs of the feet. The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that such review was completed in his or her written report.

The physician is requested to review the record (including the Veteran's service treatment records, the March 1997 pre-discharge VA examination, the July 2009 VA examinations and opinions associated with the ankles and feet (bone spurs), as well as Dr. Ledger's September 2006 treatment record noting X-ray evidence of bone spurs of the feet).

The physician  should then offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any ankle or foot disability is related to the Veteran's military service, including his wearing of combat boots while participating in physical training and road marches.  The physician should consider the Veteran's reports of pain and continuing symptoms following service to be credible.

3.  After the development requested has been completed, the AOJ should review all examination reports and opinions to ensure that they are in compliance with the directives of this REMAND.  If any report is deficient in any matter, the AOJ must implement corrective procedures, including returning the report to the physician for an addendum opinion if necessary.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

